Church, Ch. I.
When this case was before us on a former occasion, (17 Conn. R. 531.) we supposed that the general principles upon which the respective claims of these parties depended, were settled. But it appearing, upon a new trial of the cause, that Mr. Holabird was not insolvent, and that the allegation of his insolvency in the plaintiff’s bill, was wholly disproved ; he now claims, that no foundation is laid for this proceeding against him in chancery; but that the remedy of the plaintiff, if any, can be found only at law, under the provisions of the 68th section of our statute for the regulation of civil actions. Stat. 60. (ed. 1838.)
*88On the former trial, we held, upon the authority of adjudged cases, as well as from what we supposed to be the well established doctrine of equity jurisprudence, that it was competent for a court of equity to decree new trials of actions at law, in cases of the character then referred to. We might add to the authorities cited in favour of that opinion. If this be so, then such power has not been taken away, by the section of the statute referred to, but father confirmed. That provision of the law authorizes the superior and county courts, to “ grant new trials of causes that shall come before them, for mispleading, or discovery of new evidence, or for other reasonable cause, according to the common and usual rules and methods in such cases.” The ordinary jurisdiction of these courts is both legal and equitable ; and therefore, under this statute, they may exercise either a legal or an equitable power, as in other cases, as the nature and object of the application shall demand. And this can be done, without any conflict or confusion of their distinct jurisdiction in matters of law and equity. Cases where the application for a new trial and the remedy are strictly of legal cognizance, are well defined in the books ; and where they are of an equitable character, we declared on the other trial. 3 Bla. Com. 387. Chitt. ed. Tidd’s Prac. 934. 8th ed.
In the present case, the plaintiff not only asked for a new trial, but to render it effective, he prayed, also, for an injunction to stay proceedings on the executions, and save his property from the usual consequences and sacrifice of a forced sale. Here was a call for the extraordinary equitable interference of the court, as a court of chancery, and within the conceded powers of such a court. The application for a new trial, in this shape, was equitable in its character; and the court could grant it, as well under the authority of the 68 th section of the statute, as by virtue of its general equity jurisdiction, aside from the statute ; and non constat but it did do so. And if a temporary injunction could be enforced, it may, for a sufficient reason, be made perpetual.
It is true, if the plaintiff can now succeed in his defence against the actions at law, upon the new trial which he claims, he may recover back the money collected on the executions, if the injunction be dissolved ; because the defendant, it is found, is of undoubted ability to refund. But would this be *89an adequate remedy ? We think not. We believe the plaintiff is entitled, in such case, to a preventive remedy, notwith- - standing the solvency of Mr. Holabird. It is notorious, that a forced auction sale of goods in the country, is a sacrificing sale. Besides this, by such a proceeding, the owner of such goods, if a merchant, is in danger of being broken up in his business and credit. Against all this he has a right to protect himself, when he shows an equity. We shall not search for authorities to warrant us in advancing an opinion so obviously just.
We said before, that, if nothing more was wanted by the plaintiff, than a new trial of the actions at law, on account of the mistake alleged, he might have had his remedy on the law side of the court; but we see that much more is asked for, and much more is necessary, to afford an adequate relief. This justifies him in resorting to the equitable jurisdiction of the court; and as we are persuaded that the solvency of the defendant, which is the only new fact brought out, bv the new trial, upon which he relies, does not destroy the remedy which the plaintiff seeks, we shall advise the superior court to enjoin the defendant against further proceedings on his executions, and that a new trial of the actions at law be granted, with liberty to the defendants in such actions to set up in defence the proceedings in bankruptcy ; and also, with liberty to the plaintiff in such actions to reply to or attack such proceedings as fully as he could have done, while said actions were pending, and without prejudice from any finding of facts on this bill, by the superior court.
In this opinion the other Judges concurred, except Enrs-woRth, J., who gave no opinion, having been of counsel in the cause. Hinman, J. still thought, that the bill was insufficient; but this point having been decided otherwise, in the former case, he yielded to the authority of that decision.
Doci ee for plaintiff.